Citation Nr: 0922557	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran was scheduled for a 
videoconference hearing in September 2007.  The record 
reflects that he was properly notified for the hearing but 
failed to appear without explanation.  He has not requested 
that the hearing be rescheduled.  Therefore, his request for 
such a hearing is considered withdrawn.


FINDING OF FACT

The Veteran's hepatitis C was not present in service and is 
not etiologically related to his service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  A 
March 2006 letter provided notice of the type of information 
and evidence needed to establish a disability rating and an 
effective date.  The claim was last readjudicated in October 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  As such, there is no indication that there is 
any prejudice to the Veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for hepatitis C because it was incurred during service as a 
consequence of him getting a tattoo in service or because it 
is the result of in service sexual contact.  The Veteran has 
stated that he was diagnosed with hepatitis C in the early 
1990s.

Service treatment records do not show any evidence of 
complaints of, findings related to, or a diagnosis of 
hepatitis C.  Although the Veteran indicated that his 
hepatitis C was initially diagnosed in the 1990s, the record 
reflects that he was first diagnosed in approximately 2001.  
Specifically, an August 2004 VA treatment record from 
Mountain Home VA Medical Center (VAMC) notes that the Veteran 
tested positive for hepatitis C and that he was notified by 
letter of this fact.  However, a November 2004 VA medical 
record, also from Mountain Home VAMC, notes that the Veteran 
has a history of hepatitis C, which was diagnosed about two 
years earlier.  It was noted that he was initially treated 
for hepatitis C at East Orange, New Jersey VAMC.  A December 
2002 VA treatment record from East Orange VAMC notes a recent 
history of intravenous drug use and a diagnosis of hepatitis 
C from May 2001.  

The Veteran underwent a VA examination in conjunction with 
his service connection claim in September 2005.  The report 
of that exam notes that the Veteran reported getting a tattoo 
during service as well as being sexually active with multiple 
partners.  He also stated that he was treated for a possible 
sexually transmitted disease during service.  It was further 
noted that the Veteran denied ever having used intravenous 
drugs, ever receiving a blood transfusion, or ever using 
intranasal cocaine.  The examiner opined that it is at least 
as likely as not that the Veteran contracted hepatitis C when 
he was in the military and it is at least as likely as not 
that he contracted it after being in the military between 
1981 and the early 1990s when he was found to have hepatitis 
C.  The examiner reasoned that tattoos and sexual contact are 
both methods of transmission of the disease.  The examiner 
also noted that there is no medical certainty either way.  
The Board notes that the VA examiner did not have access to 
the claims folder.  Therefore, the VA examiner did not review 
the Veteran's entire medical history.  In fact, the examiner 
noted that he only reviewed the VA medical records which were 
available electronically.

In an August 2006 addendum the September 2005 VA exam, the VA 
examiner opined that, after further review of the records, it 
is less likely than not that the Veteran's hepatitis C was 
caused by or a result of his active military service.  The 
examiner reason that there is no correlation between the 
Veteran's military service and the development of this 
illness.

After review of the record, the Board finds that service 
connection for hepatitis C is not warranted.  In this regard, 
the Board notes that the Veteran was not diagnosed with 
hepatitis C in the 1990s, as he had stated to the VA 
examiner.  Instead, the medical evidence reflects that he was 
diagnosed in 2001.  Moreover, the initial VA opinion stating 
that it was at least as likely as not that the hepatitis C 
was contracted during service, was not based upon a review of 
the claims folder; it was, in part, based on the Veteran's 
own self-reported history, to include the Veteran's denial of 
ever having used intravenous drugs and his self-reported date 
of initial diagnosis of hepatitis C.  Therefore, the VA 
examiner's initial favorable opinion, which was largely based 
upon these statements, is of limited probative value and is 
not sufficient to raise a reasonable doubt.  The Board notes 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Regardless, the VA examiner was asked to review the claims 
file and provide a more definitive opinion.  As a result, he 
opined in the August 2006 addendum that the hepatitis C was 
not at least as likely as not related to military service.  
There is no other medical opinion of record.

In essence, the evidence linking a the Veteran's hepatitis C 
to service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced symptoms of hepatitis C since military service 
(however, in this case he has not actually alleged any 
continuity of hepatitis C symptomatology since service), he 
is not competent to render a medical diagnosis or give an 
opinion concerning medical causation (which is what he has 
attempted to do).  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection is not in order for hepatitis 
C.  In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


